Citation Nr: 1439659	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a subarachnoid cyst of the left temporal lobe, to include as secondary to service-connected lipomas.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1986 to July 1989 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a subarachnoid cyst of the left temporal lobe.

In July 2013, the Board remanded this claim for further development.


FINDING OF FACT

 The Veteran's subarachnoid cyst of the left temporal lobe is not related to service or caused or aggravated by service-connected lipomas.


CONCLUSION OF LAW

The criteria for service connection for a subarachnoid cyst of the left temporal lobe have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this appeal, in May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs) and VA and private medical records.  Also of record and considered in connection with the appeal are written statements provided by the Veteran.  

In addition, the Veteran has been afforded the appropriate VA examination, as set forth below.  Pursuant to the Board's July 2013 remand, an addendum medical opinion was obtained to determine if his service-connected lipomas aggravated his subarachnoid cyst of the left temporal lobe.  The Board has determined that the VA examination and medical addendum opinion are adequate because they were factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2013); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds there was compliance with the July 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II. Analysis

The Veteran claims that his subarachnoid cyst of the left temporal lobe is related to his active duty and/or his service-connected lipomas.  Specifically, he contends that in 2002, his treating physician opined that the benign tumor on his brain was as likely a lipoma rather than a subarachnoid cyst given his history of lipomas.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

After considering the evidence of record under the applicable laws and regulations, the Board concludes that service connection for a subarachnoid cyst of the left temporal lobe, to include as secondary to service-connected lipomas is not warranted.  Although the evidence of record reflects that the Veteran had lipomas during service, the most persuasive evidence of record does not indicate that they are in any way related to his subarachnoid cyst of the left temporal lobe.

A review of the Veteran's STRs shows that he had lipomas removed from his left and right forearms in March 1988.  His STRs are otherwise unremarkable for any other tumors or cysts during service.

Private treatment records show that the Veteran sought treatment for symptoms including memory loss and difficulty balancing.  In March 2002, an MRI revealed that he had a left temporal lobe arachnoid cyst.  

The Veteran had VA examinations in July and October 2009.  The July 2009 VA examiner was unable to comment on his brain cyst because he did not have the Veteran's private medical records to review to know exactly what was found on the MRI.  Additionally, the October 2009 VA examiner concluded that another MRI was necessary to determine whether the subarachnoid cyst was aqueous or lipid in nature due to the Veteran's complaints of pain with rigorous muscle effort and memory loss.  To this end, the Veteran had another MRI in November 2009, which confirmed that he had a left temporal arachnoid cyst deemed to be most likely of no clinical significance.  

The October 2009 VA examiner provided an addendum opinion in December 2009 regarding the Veteran's subarachnoid cyst of the left temporal lobe.  He stated that a neurologist reviewed the MRI and felt that the Veteran's subarachnoid cyst of the left temporal lobe was a benign process and simply a fluid-filled subarachnoid cyst.  The examiner opined that a subarachnoid cyst was not likely related to a prior lipoma.  He further noted that disability from this subarachnoid cyst was not expected.

As already alluded to, the Board remanded this claim to obtain an addendum opinion as to the question of whether the Veteran's subarachnoid cyst is permanently aggravated by his service-connected lipomas.  As a result, this addendum opinion was obtained in July 2013.  The examiner opined that it was less likely as not that the Veteran's arachnoid cyst was proximately due to or the result of his service-connected lipomas.  He also opined that it was less likely as not that the Veteran's arachnoid cyst was permanently aggravated by his service-connected lipomas.  The examiner stated that arachnoid cysts are non-tumorous cerebrospinal fluid collections, accounting for approximately one percent of intracranial masses.  He explained that most arachnoid cysts are congenital, clinically stable and found incidentally on brain imaging.  The examiner distinguished arachnoid cysts from lipomas by stating that lipomas are the most common soft tissue growth found below the skin.  Additionally, he stated that there is no medical evidence that there is any relationship between arachnoid cysts or lipomas.  The examiner concluded that the Veteran's arachnoid cyst was an asymptomatic finding found incidentally on the brain MRI.

Unfortunately, the preponderance of the evidence is against service connection for the Veteran's subarachnoid cyst of the left temporal lobe.  This condition, first diagnosed in 2002, was not shown during service or for more than 10 years after service.  Further, the evidence of record fails to relate the subarachnoid cyst to the Veteran's active service or to his service-connected lipomas.  The December 2009 and July 2013 VA medical opinions have conclusively determined that the subarachnoid cyst and lipomas are separate and distinct masses; that the subarachnoid cyst was not proximately due to or the result of his service-connected lipomas; and that the subarachnoid cyst was not permanently aggravated by his service-connected lipomas.  

The Veteran has not provided any supporting explanation, information, or competent medical opinion regarding a relationship between his subarachnoid cyst of the left temporal lobe and the lipomas he had during service, or showing that his service-connected lipomas caused or aggravated his subarachnoid cyst.  As a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion as to whether the his subarachnoid cyst of the left temporal lobe is sufficiently similar to his lipomas as to support a relationship to service, or whether his subarachnoid cyst of the left temporal lobe was caused or aggravated by his lipomas, as these are medical determinations that are too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Thus, the Veteran's bare opinion by itself cannot support his claim.  Further, it is outweighed by the opinions of the VA examiners, given their medical training and expertise. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a subarachnoid cyst of the left temporal lobe, to include as secondary to service-connected lipomas, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a subarachnoid cyst of the left temporal lobe, to include as secondary to service-connected lipomas, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


